       Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 1 of 12



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
     3150 Porter Drive
 3
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (pro hac vice application pending)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (pro hac vice application pending)
     RSpear@perkinscoie.com
 8   1201 Third Ave., Suite 4900
     Seattle, WA 98101-3099
 9   Telephone: 206.359.8000
     Facsimile: 206.359.9000
10
     Attorneys for Plaintiff Niantic, Inc.
11

12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                       SAN FRANCISCO DIVISION
15

16   NIANTIC, INC., a Delaware corporation,        Case No. 19-cv-3425

17                          Plaintiff,

18          v.                                     DECLARATION OF ERIC LANZ
                                                   IN SUPPORT OF NIANTIC, INC.’S
19   GLOBAL++, an unincorporated                   MOTION FOR PRELIMINARY
     association; RYAN HUNT, a.k.a.                INJUNCTIVE RELIEF
20   “ELLIOTROBOT,” an individual;
     ALEN HUNDUR, a.k.a. “IOS N00B,”
21
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28

                                                                     DECLARATION OF ERIC LANZ
       Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 2 of 12



 1          I, Eric Lanz, declare and state as follows:
 2          1.      I am a Senior Software Engineer at Niantic, Inc., a position I have held since

 3   February 2018. My responsibilities in this role include writing code for Niantic, analyzing

 4   malicious and suspicious applications, and designing and implementing code security features to

 5   defeat hackers and malicious actors.

 6          2.      This declaration is based on my personal knowledge, investigation, and review of

 7   Niantic’s business records and is made to the best of my knowledge, information, and belief. If

 8   called to testify regarding the facts set forth in this declaration, I could and would testify

 9   competently.

10   A.     Niantic’s Mobile Games and Applications
11          3.      Niantic currently publishes three popular location-based augmented reality games:

12   Harry Potter: Wizards Unite (“Harry Potter”), Pokémon GO, and Ingress.

13          4.      In Niantic’s games, the world is the game board. Players interact with augmented

14   reality characters and features that appear on the screens of their mobile devices when they visit

15   real-world locations.

16          5.      For example, in Niantic’s Pokémon GO game, players collect imaginary creatures

17   called “Pokémon” by searching for and finding them in real-world locations (e.g., parks) and

18   then capturing them using “Pokéballs.” Players can obtain Pokéballs by visiting “Pokéstops,”

19   which are also found at real-world locations (e.g., fountains and murals).

20          6.      For the Court’s convenience, attached as Exhibits A-1 (Harry Potter), A-2

21   (Pokémon GO), and A-3 (Ingress) are short video clips that show how Niantic’s games work.

22          7.      To play Niantic’s games, players download and install Niantic’s mobile

23   applications (“apps”) on their mobile devices. Those apps connect to the Internet and, through

24   the Internet, obtain game-related information from Niantic’s servers (e.g., names and locations of

25   nearby characters or features), which is then rendered on the screens of players’ mobile devices.

26          8.      Niantic’s apps are the only authorized means for players to access Niantic’s

27   servers in order to play Niantic’s games. All other means are prohibited.

28
                                                        1
                                                                               DECLARATION OF ERIC LANZ
       Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 3 of 12



 1   B.     Niantic’s Copyrighted Code

 2          9.      I understand that Niantic has obtained from the U.S. Copyright Office a

 3   Certificate of Registration for a computer program titled “Pokémon GO, Version 0.133.0.”

 4          10.     Pokémon GO, Version 0.133.0 is the client code comprising version 0.133.0 of

 5   Niantic’s app for the Pokémon GO game, which was released worldwide on January 28, 2019.

 6          11.     I understand that Niantic has obtained from the U.S. Copyright Office a

 7   Certificate of Registration for a computer program titled “Ingress, Version 2.11.2.”

 8          12.     Ingress, Version 2.11.2 is the client code comprising version 2.11.2 of Niantic’s

 9   app for the Ingress game, which was released worldwide on November 5, 2018.

10          13.     In the mobile app industry, the term “client code” refers to code that users install

11   on their mobile devices when they install apps. Client code is distinguished from “server code,”

12   which exists on a remote computer server (not the user’s mobile device). Niantic’s games utilize

13   client code and server code. When players use Niantic’s mobile apps on their mobile devices, the

14   client code in Niantic’s mobile apps interacts with server code on Niantic’s servers to create the

15   game-playing experience.

16          14.     Client code can take the form of “source code,” which is human-readable

17   instructions for executing the program, or it can take the form of “binary code,” which is

18   machine-readable instructions for executing the program. Source code must be compiled into

19   binary code before it can be installed on the user’s mobile device. That means that when

20   Niantic’s customers install Niantic’s mobile apps on their mobile devices, they install the binary

21   form of Niantic’s client code.

22          15.     Whether it is expressed as source code or binary code, generally speaking,

23   Niantic’s client code includes two distinct types or bodies of code: “game-specific client code”

24   and “platform client code.” Game-specific client code is code that is unique to a particular game

25   (e.g., Pokémon GO). Platform client code is the body of client code that is common or very

26   similar across all of Niantic’s game titles that are released around the same time. Some version

27   of the platform client code appears in all relevant versions of all Niantic’s apps.

28
                                                       2
                                                                              DECLARATION OF ERIC LANZ
       Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 4 of 12



 1
            16.     As a practical matter, this means that if a person copies the complete set of client
 2
     code making up version 0.133.0 of the Pokémon GO app, then that person will also necessarily
 3
     copy the platform client code within version 0.133.0 of the Pokémon GO app.
 4
            17.     Niantic’s platform client code, among other things, enables Niantic’s customers to
 5
     access Niantic’s servers and play Niantic’s games through Niantic’s apps. It includes several
 6
     discrete modules, including modules that relate to authentication; modules that control and
 7
     regulate the exchange of map data and geographic point-of-interest data, e.g., map “tiles,”
 8
     between Niantic’s servers and Niantic’s apps; and modules that contain technical security
 9
     measures.
10
            18.     Because Niantic releases new, updated versions of its mobile apps every few
11
     weeks, each successive version of each mobile app contains a significant portion of client code
12
     that is the same as the previous version, and they almost always contain some new code. This is
13
     true for both the game-specific client code, and for the platform client code.
14
     C.     Defendants and the Cheating Program
15
            19.     I understand that defendants create and distribute (a) a program titled Potter++
16
     (or, in some cases, Unite ++), which is a modified version of Niantic’s app for Harry Potter; (b)
17
     a program titled PokeGo++, which is a modified version of Niantic’s app for Pokémon GO; and
18
     (c) a program titled Ingress++, which is a modified version of Niantic’s app for Ingress. In this
19
     declaration, I refer to Potter++, PokeGo++, and Ingress++ collectively as the “Cheating
20
     Programs.”
21
            20.     Niantic’s records and investigation indicate that Global++’s primary
22
     spokesperson, leader, and developer is an individual who uses the handle “ElliotRobot” in social
23
     media and other online forums. Niantic’s investigation also indicates that an individual who uses
24
     the handle “iOS n00b” (or, in some cases, “i0S n00b”) in social media and other online forums
25
     operates a popular YouTube channel advertising Global++’s products
26
     (www.youtube.com/channel/UCVREwRUiyDpb3YXD_uaVrZw) and moderates the Global++
27
     Facebook page (www.facebook.com/globalplusplus/).
28
                                                      3
                                                                             DECLARATION OF ERIC LANZ
       Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 5 of 12



 1
            21.     Niantic’s records and investigation indicate that defendant Ryan Hunt is the
 2
     person who uses the handle “ElliotRobot” and that defendant Alen Hundur is the person who
 3
     uses the handle “iOS n00b.” Niantic’s records and investigation also indicate that there are other,
 4
     unidentified individuals involved with supporting Global++ and providing the Cheating
 5
     Programs. In this declaration, I refer to Global++, Hunt, Hundur, and the other unidentified
 6
     individuals collectively as the “defendants.”
 7
            22.     Based on my investigation, including my review of defendants’ online statements,
 8
     there are four basic steps to defendants’ creation of the Cheating Programs.
 9
            23.     First, defendants download and obtain copies of Niantic’s legitimate mobile apps
10
     from Apple’s online App Store. As noted above, each of the copies of Niantic’s legitimate
11
     mobile apps includes a version of Niantic’s client code, including Niantic’s platform client code.
12
            24.     Second, defendants circumvent technical security measures designed to protect
13
     the client code in Niantic’s mobile apps, including encryption measures intended to prevent
14
     unauthorized third parties from accessing and copying the code. That circumvention allows
15
     defendants to access and copy Niantic’s client code, in its entirety, without Niantic’s permission.
16
            25.     Third, defendants create copies of Niantic’s client code. Defendants then use
17
     those copies to modify and adulterate Niantic’s client code, creating new versions of the client
18
     code—the Cheating Programs. At this step, defendants remove or defeat security measures in
19
     Niantic’s client code by, among other things, disabling specific pieces of code, including code
20
     for security measures that, in the normal course of operation, would prevent modified or
21
     adulterated versions of the client code from accessing Niantic’s servers. Defendants also modify
22
     the client code by, among other things, adding their own code to Niantic’s client code. As
23
     described in more detail below, the code added by defendants enables users of the Cheating
24
     Programs to take unauthorized actions in Niantic’s games, i.e., to cheat.
25
            26.     Fourth and finally, defendants publish the modified client code as their Cheating
26
     Programs and market and distribute the Cheating Programs under the titles Potter++,
27
     PokeGo++, and Ingress++.
28
                                                      4
                                                                            DECLARATION OF ERIC LANZ
       Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 6 of 12



 1
            27.     Each time Niantic releases new versions of its mobile apps, defendants repeat the
 2
     steps described above (or substantially similar steps) and publish new, corresponding versions of
 3
     their Cheating Programs.
 4
            28.     For example, when Niantic released Version 0.6.0 of Harry Potter (the first
 5
     public beta version of the game) in New Zealand on April 16, 2019, defendants released the first
 6
     version of Potter++, their modified version of the app, on or about May 10, 2019.
 7
            29.     Similarly, when Niantic released Version 0.146.0 of the Pokémon GO app on
 8
     June 10, 2019, defendants released a new version of PokeGo++, their modified version of the
 9
     app, that same day.
10
            30.     Based on the speed with which defendants have released new versions of their
11
     Cheating Programs in the past, Niantic anticipates that defendants will release a new version of
12
     Potter++ very quickly after Niantic launches Harry Potter in the United States.
13
            31.     Defendants advertise and distribute their Cheating Programs through numerous
14
     online channels, including the official Global++ website (www.globalplusplus.com) and a
15
     popular YouTube channel that my investigation indicates is maintained by Hundur. My
16
     investigation indicates that Hundur also maintains a popular Global++ Twitter feed (previously
17
     under his real name, now under the user name “iOS n00b”) where he provides marketing and
18
     customer support for the Cheating Programs.
19
            32.     Publicly available information indicates that defendants use online payment
20
     platforms, including Patreon and Stripe, to sell multi-level “subscriptions” that allow their
21
     customers to access and use the Cheating Programs’ unauthorized features.
22
            33.     Attached as Exhibit B is a true and correct copy of a screenshot from an online
23
     platform called Patreon, which defendants often use to profit from their activities. The screenshot
24
     indicates that defendants sell (or have sold) two subscription “levels,” one at $5 per month and
25
     another at $10 per month.
26
            34.     Attached as Exhibit C is a true and correct copy of a screenshot from an online
27
     platform called Graphtreon, a website unaffiliated with Patreon that tracks activity on the Patreon
28
                                                       5
                                                                             DECLARATION OF ERIC LANZ
       Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 7 of 12



 1
     platform, which defendants use to sell subscriptions. The screenshot indicates that Global++ is a
 2
     top-ranked “creator” on Patreon, with 48,175 “patrons” (that is, people who pay Global++
 3
     money for its products and services).
 4
     D.     The Cheating Programs Enable Cheating in Niantic’s Games
 5
            35.     When defendants’ customers download and install the Cheating Programs on their
 6
     mobile devices, the Cheating Programs allow those customers to access Niantic’s computer
 7
     servers, play Niantic’s games, and perform unauthorized actions while playing Niantic’s games.
 8
     For example, the Cheating Programs allow defendants’ customers to “spoof” their locations (i.e.,
 9
     visit geographical locations in the games without visiting those locations in the real world by
10
     communicating to Niantic’s servers GPS coordinates that do not match the GPS coordinates
11
     generated by the customers’ mobile devices); obtain items and achievements that they have not
12
     legitimately earned; automate certain in-game tasks so that they are always successful; and
13
     obtain valuable information that is not available to other users.
14
            36.     The Cheating Programs also allow defendants’ customers to use their mobile
15
     devices as bots, that is, automated computer programs that interact with Niantic’s servers to
16
     make it appear as if defendants’ customers are playing Niantic’s games 24 hours a day, 7 days a
17
     week. This gives defendants’ customers an unfair advantage over honest players who use
18
     Niantic’s legitimate apps because the legitimate apps do not allow players to automate game play
19
     in the same way.
20
     E.     The Cheating Programs Copy Niantic’s Copyrighted Code
21
            37.     Based on my analysis, the Cheating Programs copy large amounts of Niantic’s
22
     client code.
23
            Analysis of PokeGo++
24
            38.     For example, I analyzed and compared the complete set of client code comprising
25
     Pokémon GO, Version 0.133.0 with PokeGo++, Version R104. PokeGo++, Version R104
26
     contains more than 99% of the client code in Pokémon GO, Version 0.133.0.
27

28
                                                       6
                                                                            DECLARATION OF ERIC LANZ
       Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 8 of 12



 1
            39.       I have no reason to think that other versions of PokeGo++ contain substantially
 2
     smaller amounts of Niantic’s copyrighted client code.
 3
            Analysis of Ingress++
 4
            40.       I also analyzed and compared the complete set of client code comprising Ingress,
 5
     Version 2.11.2 with Ingress++, Version r1a. Ingress++, Version r1a contains more than 99% of
 6
     the client code in Ingress, Version 2.11.2.
 7
            41.       I have no reason to think that other versions of Ingress++ contain substantially
 8
     smaller amounts of Niantic’s copyrighted client code.
 9
            Analysis of Potter++
10
            42.       I have read and I understand the Declaration of Phil Keslin, which I understand is
11
     being filed at the same time as this declaration. In particular, I understand the portion of Mr.
12
     Keslin’s declaration in which he explains that the platform client code in Pokémon GO, Version
13
     0.133.0 is 97% identical to the platform client code in Harry Potter, Version 0.6.0.
14
            43.       After Niantic released Harry Potter, Version 0.6.0, Niantic released Harry Potter,
15
     Version 0.7.0.
16
            44.       The client code in Harry Potter, Version 0.7.0 is substantially similar to the client
17
     code in Harry Potter, Version 0.6.0. Even more specifically, the platform client code in Harry
18
     Potter, Version 0.7.0 is identical to the platform client code in Harry Potter, Version 0.6.0.
19
            45.       As a practical matter, this means that if a person makes a complete copy of the
20
     client code making up Harry Potter, Version 0.7.0, then that person will also necessarily copy
21
     virtually all of the client code that appears in Harry Potter, Version 0.6.0, including the platform
22
     client code.
23
            46.       I analyzed and compared the complete set of client code comprising Harry Potter,
24
     Version 0.7.0 with Potter++, Version r01. Potter++, Version r01 contains more than 99% of the
25
     client code in Harry Potter, Version 0.7.0.
26

27

28
                                                        7
                                                                               DECLARATION OF ERIC LANZ
       Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 9 of 12



 1
            47.     Therefore, Potter++, Version r01 includes client code that is nearly identical to
 2
     the client code for Harry Potter, Version 0.7.0, which in turn is nearly identical to the client code
 3
     for Harry Potter, Version 0.6.0.
 4
            48.     Furthermore, because the platform client code in Harry Potter, Version 0.6.0 is
 5
     97% identical to the platform client code in Pokémon GO, Version 0.133.0, Potter++, Version
 6
     r01 includes platform client code that is nearly identical to the platform client code in Pokémon
 7
     GO, Version 0.133.0.
 8
     F.     The Cheating Programs Access and Obtain Information from Niantic’s Computers
 9
            49.     When defendants and their customers use the Cheating Programs to play Niantic’s
10
     games, they access the Niantic computers, servers, and networks that enable users to play
11
     Niantic’s games (“Niantic’s Computers”). The Cheating Programs could not work without
12
     accessing Niantic’s Computers.
13
            50.     Niantic’s Computers are connected to the Internet and enable Niantic’s customers
14
     to play Niantic’s games throughout the United States and all over the world.
15
            51.     My analysis of the Cheating Programs indicates that, while they are running, they
16
     access and obtain valuable and proprietary data about points of interest within Niantic’s games
17
     (e.g., PokéStops), including names, descriptions, photographs, game states, and precise
18
     coordinates for those points of interest. Niantic refers to this data as point-of-interest data (“POI
19
     Data”). In addition, my analysis also indicates that the Cheating Programs access and obtain
20
     valuable ephemeral game information, such as the type and value of particular Pokémon
21
     appearing in precise locations. Niantic refers to this data as “Spawn Data.” My investigation also
22
     indicates that the Cheating Programs then upload the POI Data and the Spawn Data from
23
     defendants’ customers’ devices to servers controlled by defendants.
24
            52.     Niantic’s servers are not configured to support the Cheating Programs. As a
25
     result, the Cheating Programs impose additional burdens on Niantic’s servers.
26

27

28
                                                        8
                                                                              DECLARATION OF ERIC LANZ
      Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 10 of 12



 1
             53.    My investigation indicates that defendants have continued accessing Niantic’s
 2
     Computers and obtaining Niantic’s POI Data and Spawn Data through the Cheating Programs to
 3
     this day.
 4
     G.      Niantic’s Efforts to Address the Cheating Programs
 5
             54.    Over time, Niantic has implemented several technical measures designed to
 6
     prevent defendants and the Cheating Programs from accessing Niantic’s Computers. These
 7
     include adding security measures to Niantic’s client code intended to prevent modified versions
 8
     of Niantic’s apps from connecting to Niantic’s servers. Those efforts required a substantial
 9
     amount of time and effort.
10
             55.    Defendants have acted to evade and thwart these measures by identifying the
11
     pieces of client code that are intended to prevent modified versions of Niantic’s client code from
12
     connecting to Niantic’s servers, and either disabling those pieces of client code or implementing
13
     alternative mechanisms to evade that security measure. Since August 2018, defendants have used
14
     different methods to accomplish this evasion, including by injecting code to skip the portions of
15
     code that impose the security measure, or by modifying inputs to the code and thereby causing
16
     the downstream execution of the code to skip security measures.
17
             56.    Since August 2018, I estimate that I, other Niantic engineers, and other Niantic
18
     employees have spent well in excess of 2,000 hours (total) analyzing, investigating, and
19
     responding to the impact the Cheating Programs have on Niantic’s Computers, as well as
20
     implementing technical measures designed to prevent defendants and the Cheating Programs
21
     from continuing to access Niantic’s Computers without authorization. These efforts included, for
22
     example:
23                      a. Analyzing traffic to and from Niantic’s servers to understand how the
                           Cheating Programs interact with Niantic’s Computers;
24                      b. Testing the Cheating Programs under appropriate test conditions,
                           including recording and preserving the results of the testing;
25
                        c. Designing technical measures intended to protect Niantic’s Computers
26                         against unauthorized access by defendants and the Cheating Programs;
                        d. Consulting with third-party vendors about potential security improvements
27                         that could prevent defendants and the Cheating Programs from continuing
                           to access Niantic’s Computers without authorization;
28
                                                      9
                                                                            DECLARATION OF ERIC LANZ
      Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 11 of 12



 1                      e. Obtaining legal advice regarding the proposed security improvements that
                           could prevent defendants and the Cheating Programs from continuing to
 2                         access Niantic’s Computers without authorization;
                        f. Implementing and verifying technical measures intended to protect
 3
                           Niantic’s Computers against unauthorized access by defendants and the
 4                         Cheating Programs;
                        g. Running qualification tests required to publish a new release including the
 5                         new technical measures; and
                        h. Documenting the new technical measures and describing them to other
 6                         Niantic employees.
 7          57.     Niantic has also spent over $1,200 on hardware used to test and analyze
 8   Global++’s Cheating Programs.
 9          58.     The efforts described above were undertaken solely to respond to defendants’
10   conduct. But for defendants’ conduct, Niantic would have spent its time and resources on other
11   matters important to Niantic and its customers, including maintaining and improving Niantic’s
12   platform and services and responding to other security threats to Niantic’s platform and services.
13          59.     In addition, I understand that outside counsel for Niantic sent a cease-and-desist
14   letter to defendants on June 7, 2019, demanding that defendants cease accessing Niantic’s
15   Computers for any reason and by any method.
16          60.     Since June 7, 2019, I have seen no evidence that defendants have removed or
17   limited the availability of PokeGo++ or Ingress++. On June 7, 2019, defendants apparently
18   removed the link to Potter++ from the Global++ website (www.globalplusplus.com). However,
19   it is possible that defendants are distributing Potter++ through other channels.
20          61.     Discord is an online service that allows users to create online channels, or chat
21   rooms, in which they communicate with each other. In the past, defendants maintained a Discord
22   channel used for announcements, and that channel contained a history of every release and
23   support issue for the Cheating Programs. On June 7, 2019, that channel history was erased.
24

25

26

27

28
                                                     10
                                                                            DECLARATION OF ERIC LANZ
Case 3:19-cv-03425-JSC Document 7-2 Filed 06/14/19 Page 12 of 12
